DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The Amendments filed on 1/25/2021 have been entered.  Claims 1-6, 9-13, and 15-23 are pending.  Claims 7-8, and 14 are cancelled. Claims 1 and 20 are amended and claims 2-6, 9-13, 15-19, and 21-23 are as previously presented.  

Response to Arguments
Applicant's arguments filed 1/25/2021 have been fully considered.
Regarding the previous rejection under 35 USC 103, the applicant argues that the prior art reference of Cross (US 2008/0281270) does not teach the amended limitation of insertion of the transcutaneous parts in a direction perpendicular to a base part of the inserter that is arranged in direct contact with the patient's skin in use of the inserter. However, Cross only teaches an insertion angle other than 90 degrees with the skin (see Cross [0018; 0038]) which could include an angle such as 89 degrees or even 89.99 degrees. Since the applicant is not claiming exactly 90 degrees, but in a direction perpendicular (emphasis added), one of ordinary skill in the art can reasonably assume there is some overlap between the applicant’s claimed insertion angle and the insertion angle of Cross.  Further, Cross does not explicitly teach any reasons why a perpendicular insertion direction would not work.  However in order to advance prosecution, the examiner has include the prior art reference of DeStefano (US 2008/0243084)  that explicitly teaches an automatic inserter that is equivalent to the one taught by Cross that inserts transcutaneous part in a 90 degree/perpendicular direction with respect to the inserter base/patient’s skin. Therefore, a new grounds of rejection has been given response to the applicant’s amendments as discussed below.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-4, 6, 9-13, 15-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cross (US 2008/0281270) in view of DeStefano (US 2008/0243084) in view of Wall (US 2007/0276320).
Regarding claim 1, Cross teaches an inserter for simultaneous subcutaneous insertion of transcutaneous parts in a patient, the inserter (driver 70 where the operation and structure is illustrated in Fig 4-12) comprising:
a cover (housing 78); 
a support (driver mechanism 76) configured to guide the transcutaneous parts  during insertion of the transcutaneous parts  in a patient (cannula 26 is the equivalent of the a subcutaneous part), and 
 an activation unit (actuator 72 comprising button 83, extension 90, release mechanism 74, arm 92, and release pin 96) configured to initiate simultaneous subcutaneous insertion of the first and second transcutaneous parts in a patient in a direction (see [0073-004] and Figs 5-7), 
wherein the activation unit comprises at least one activation member (release pin 96) positioned on or in the cover (the release pin is positioned in/inside the cover/housing 78 see Fig 4) and the at least one activation member is configured to be activated by pressure in a direction substantially perpendicular to the direction of the simultaneous insertion thereby activating the inserter (The release pin 96 is pressed against spring  94 surrounding the release pin by arm 92 in a perpendicular to the direction of insertion/tubular track 102.  The pressing release pin against the spring causes the release of the carrier 100 of the drive mechanism 76.  The release of carrier causes first spring 104 to insert the needle 108 and cannula 26 into the patient see [0075-0076] see also annotated Fig 6 below ), 

    PNG
    media_image1.png
    559
    646
    media_image1.png
    Greyscale

wherein the inserter has at least one leg (needle holder 110 has legs 120) defined at least partially around a secondary spring (The ends of the legs 120 extend and surrounds the top portion of spring 112), the at least one leg having a release part defined at a distal end thereof (The end of leg 120 that surrounds the spring 112 prevents the second spring 112 from releasing by abutting flange 122 of the carrier 100.  The needle holder/leg/second spring release when legs 120 engage surface 122 of the housing for forcing the legs in deform and clear the inner diameter 124 of the carrier.  The examiner notes that number 122 appears to be used be used to label both the abutting flange of the carrier and surface of the housing that engages the legs forcing the deformation see Fig 9 for the abutting label Fig 12 for the housing surface label see also [0076-0080]) ; 
wherein, the release part (leg 120) contacts a corresponding release part of a housing (surface 122) after insertion of the multiple transcutaneous parts and deforms, in response to structural contact between the at least one leg and the corresponding release part, the at least one leg to automatically translate the inserter to a retracted position where the inserter is separated from the multiple transcutaneous parts (Fig 12 show needle 108 separated from cannula 26), and wherein the corresponding release part of the housing includes at least one tab sized for structural contact with the release part of the at least one leg (surface 122 is on extending from the housing and causes the deformation of the leg. A tab is defined as a appendage or extension see “Tab.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/tab see also [0079] se also annotated Fig 9 and 11 below).  

    PNG
    media_image2.png
    559
    533
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    743
    588
    media_image3.png
    Greyscale

Cross does not explicitly teach inserting multiple transcutaneous parts (first and second transcutaneous parts) being inserted and insertion of the transcutaneous parts in a direction perpendicular to a base part of the inserter that is arranged in direct contact with the patient's skin in use of the inserter.
DeStefano does teach an automatic infusion inserter that is configured to insert transcutaneous parts in a direction perpendicular to a base part of the inserter that is arranged in direct contact with the patient's skin in use of the inserter (Fig 46 shows an automatic inserter device equivalent to the one taught by Cross where the transcutaneous part is inserted in a direction perpendicular to the base of the inerter.  Further DeStefano teaches latching mechanism 1120 on the outside of the case and would provide a similar latching/release movement to the release pin 96 of Cross.  This latch would allow for the simplifying of the release mechanism of Cross and make it easier to shift the driver 70 taught by Cross to an angle perpendicular to the skin see Cross Fig 8-12 and DeStefano [0072; 0125-01256] and further would result in pressure being applied in substantially perpendicular direction to the insertion direction).
In view of the teachings of DeStefano, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the inserter to a perpendicular insertion direction as is disclosed by DeStefano to the inserter taught by Cross in order to allow the inserter to be used to insert straight infusion sets (DeStefano [0072])
(Wall [0130]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include multiple transcutaneous parts interested using the same inserter as is disclosed by Wall to insertor taught by Cross in order to allow for simultaneous insertion of the multiple device/parts using the same insertor/carrier and therefore reducing the amount parts that need to be duplicated (Wall [0130]).  Further in view of MPEP 2144.04 (VI)(B) “Duplication of Parts”, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Cross by duplicating the inserter having the first transcutaneous part with the same features, i.e., first transcutaneous part/cannula and first introducer needle configured to extend through the first transcutaneous part; incorporating the duplicated inserter having a duplicated transcutaneous part, i.e., a second transcutaneous part; and arranging the first and the second transcutaneous parts to perform insertion simultaneously by attaching the duplicated transcutaneous parts to the same carrier/cannula subassembly, as taught by Wall, because doing so allows multiple sets of transcutaneous parts to perform similar functions at the same time.
Regarding claim 2, Cross as modified teaches an inserter according to claim 1, wherein the support comprises a first functional part (carrier 100) with a proximal first part supporting the first and second transcutaneous parts in a pre-use position (Cross shows carrier 100 supports connects to cannula subassembly 22 via circumferential bead 106 on the carrier and circumferential groove 60 on the cannula subassembly. As noted in claim 1, the multiple transcutaneous parts would be attached on the same carrier/cannula subassembly in order to allow simultaneous insertion)
Regarding claim 3, Cross as modified teaches an inserter according to claim 2, wherein the support further comprises multiple introducer needles (cannula needle 108) comprising at least a first introducer needle supporting the first subcutaneous part in the pre-use position and a second introducer needle supporting the second subcutaneous part in the pre-use position (As discussed in the rejection to claim 1, Wall teaches multiple transcutaneous devices which would require the use/duplication of multiple introducer needles.).  
Regarding claim 4, Cross as modified teaches an inserter according to claim 3, wherein the first introducer needle is extending through, partly surrounding or fully surrounding the first subcutaneous part (Cross Fig 4 shows needle 108 is in inside cannula 26 in the pre-use position see also Cross [0076]).  
Regarding claim 6, Cross as modified teaches an inserter according to claim 1, wherein the first transcutaneous part or the second transcutaneous part is a cannula part (Cross teaches that transcutaneous part is a cannula see [0072]).  
Regarding claim 9, Cross as modified teaches an inserter according to claim 1, wherein the inserter further comprises a driving element (first spring 104), wherein upon activation of the inserter, the driving element drives the inserter from the pre-use position to an inserted position, wherein the first and second transcutaneous parts are inserted subcutaneously in the inserted position (Cross [0075] see also rejection of claim 1).  
Regarding claim 10, Cross as modified teaches an inserter according to claim 9, wherein the driving element comprises a primary spring extending in the direction of insertion(Cross Fig 6 shows spring 104 in the initial position before release and Fig 8 shows that spring extended in the direction of insertion).  
Regarding claim 11, Cross as modified teaches an inserter according to claim 10, wherein the primary spring upon activation of the inserter translates from a loaded position to an unloaded position, thereby promoting the first and second transcutaneous parts from the pre-use position to the inserted position, where the first and second transcutaneous parts are inserted subcutaneously (Cross [0075; 0080]).  
Regarding claim 12, Cross as modified teaches an inserter according to claim 11, wherein the inserter further comprises a first functional part having a first part with a distal surface, the distal surface supporting the primary spring, wherein the primary spring pushes the first functional part from a first position to a second position as the primary spring translates from the loaded position to the unloaded position. (see annotated Fig 9 below)

    PNG
    media_image4.png
    439
    473
    media_image4.png
    Greyscale

Regarding claim 13, Cross as modified teaches an inserter according to claim 12, wherein the inserter further comprises a release ring, which in the first position engages with the first functional part securing the first functional part in the pre-use position and in the second position no longer engages with the first functional part, whereby the primary spring translates from the loaded position to the unloaded position.(The end of pin 94 engages carrier 100 as shown in Cross Fig 6 which shows the equivalent of the first position and Fig 7 shows the pin 94 in a second position not engaged with the carrier and the carrier in the released position)
Regarding claim 15, Cross as modified teaches an inserter according to claim 1, wherein the translation to the retracted position is promoted by a retraction element (Second spring 112 see also Cross [0076; 0079-0080] and the rejection of claim 1).  
Regarding claim 16, Cross as modified teaches an inserter according to claim 15, wherein the retraction element comprises the secondary spring extending in the direction of insertion (see rejection of claim 1 and 14).  
Regarding claim 17, Cross as modified teaches an inserter according to claim 16, wherein the inserter further comprises a second functional part supporting the secondary spring (needle holder 110 with legs 120 which support the spring), wherein the secondary spring after activation of the inserter and insertion of the first and second transcutaneous parts translates from a loaded position to an unloaded position, thereby promoting the second functional part from an inserted position to a retracted position, whereby the inserter is separated from the first and second transcutaneous parts (Cross Fig 11 shows the transcutaneous parts inserted and spring 112 in a loaded position right before release which release is discussed in the rejection of claim 1.  Cross Fig 12 shows the retracted position with the spring 112 unloaded and needle 108 separated from cannula 26).  
Regarding claim 18, Cross as modified teaches an inserter according to claim 16 or 17, wherein a distal surface of a proximal first part supports the secondary spring (Carrier 100 supports the secondary spring 112 on a distal surface as shown in the annotated Fig 11 below).  

    PNG
    media_image5.png
    969
    699
    media_image5.png
    Greyscale

Regarding claim 19, Cross as modified teaches an inserter according to claim 17, wherein the multiple introducer needles are attached unreleasably to the second functional part (Cross Fig 12 shows that the needle 108 remains attached to needle holder 110 in the retracted position see also [0076]).  
Regarding claim 20, Cross as modified teaches an inserter assembly, comprising: 
a cover part coupled to a housing and defining an internal cavity (housing 78); 
a retraction part (needle holder 110) selectively coupled to an insertion part (cannula assembly 22 is selectively coupled to the retraction part via the needle 108 being within  cannula 26) and positioned at least partially within the internal cavity, the retraction part having introducer needles (cannula needles 108) coupled thereto and the insertion part having transcutaneous parts coupled thereto (Fig 4 and Fig 9 shows needle 108 inserted/coupled to cannula 26, the equivalent of the transcutaneous part); 
a primary spring (first spring 104) positioned between the cover part and the insertion part and configured to provide a biasing force on the insertion part away from the cover part; and
 a secondary spring (second spring 112) positioned between the retraction part and the insertion part (spring is positioned between legs 120 and the cannula assembly 22/carrier 100 via the distal surface as illustrated in annotated Fig 11 in the rejection of claim 18); 
 located on an exterior of the cover part (release pin 96 releases the spring biasing force when engaged by arm 92 which is engaged by extension 90)  is engageable to cause the biasing force of the primary spring to move the retraction part and insertion part away from the cover part ([0073-0075]); 
wherein, the retraction part is movable to contact a release part (surfaces 122 of the housing see [0079]) of the housing to uncouple the retraction part from the insertion part to allow the retraction part to move away from the insertion part by the biasing force of the secondary spring and the introducer  needles to separate from the transcutaneous parts ([0079-0080]), and wherein the release part of the housing includes at least one tab (see the rejection of claim 1 with annotated Fig 11 illustrating the tab) sized for structural contact with the retraction part to cause uncoupling of the retraction part from the insertion part and subsequent separation of the introducer needles from the at least two transcutaneous parts ([0076-080] see also the rejection of claim 1 for additional explanation of the insertion/retraction function).  
Cross does not explicitly teach least two introducer needles coupled thereto and the insertion part having at least two transcutaneous parts coupled thereto and the insertion in a direction perpendicular to a base part of the inserter assembly that is arranged in direct contact with a patient's skin in use of the inserter assembly.
DeStefano does teach an automatic infusion inserter that is configured to insert transcutaneous parts in a direction perpendicular to a base part of the inserter that is arranged in direct contact with the patient's skin in use of the inserter (Fig 46 shows an automatic inserter device equivalent to the one taught by Cross where the transcutaneous part is inserted in a direction perpendicular to the base of the inerter.  Further DeStefano teaches latching mechanism 1120 on the outside of the case and would provide a similar latching/release movement to the release pin 96 of Cross.  This latch would allow for the simplifying of the release mechanism of Cross and make it easier to shift the driver 70 taught by Cross to an angle perpendicular to the skin see Cross Fig 8-12 and DeStefano [0072; 0125-01256]).
In view of the teachings of DeStefano, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the inserter to a perpendicular insertion direction as is 
Wall does inserting multiple transcutaneous parts using the same insertor/carriage (Wall [0130]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include multiple transcutaneous parts interested using the same inserter as is disclosed by Wall to insertor taught by Cross in order to allow for simultaneous insertion of the multiple device/parts using the same insertor/carrier and therefore reducing the amount parts that need to be duplicated (Wall [0130]).  Further in view of MPEP 2144.04 (VI)(B) “Duplication of Parts”, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Cross by duplicating the inserter having the first transcutaneous part with the same features, i.e., first transcutaneous part/cannula and first introducer needle configured to extend through the first transcutaneous part; incorporating the duplicated inserter having a duplicated transcutaneous part, i.e., a second transcutaneous part; and arranging the first and the second transcutaneous parts to perform insertion simultaneously by attaching the duplicated transcutaneous parts to the same carrier/cannula subassembly, as taught by Wall, because doing so allows multiple sets of transcutaneous parts to perform similar functions at the same time.
Regarding claim 21, Cross as modified teaches the inserter assembly of claim 20, further wherein the retraction part has at least one leg (120) extending therefrom that selectively engages a release opening (inner diameter 124) of the insertion part to selectively couple the retraction part to the insertion part (The end of leg 120 that surrounds the spring 112 prevents the second spring 112 from releasing by abutting flange 122 of the carrier 100.  The needle holder/leg/second spring release when legs 120 engage surface 122 of the housing for forcing the legs in deform and clear the inner diameter 124 of the carrier and therefore selectively coupled.  The examiner notes that number 122 appears to be used be used to label both the abutting flange of the carrier and surface of the housing that engages the legs forcing the deformation see Fig 9 for the abutting label Fig 12 for the housing surface label see also [0076-0080]).  
Regarding claim 22, Cross as modified teaches the inserter assembly of claim 21, further wherein the leg defines a release part that is sized to contact the release part of the housing to thereby deform the leg to uncouple the retraction part from the insertion part (see rejection claim 21 above).  
Regarding claim 23, Cross as modified teaches the inserter assembly of claim 20, further wherein the primary spring and secondary spring are defined along a longitudinal axis and the activation point is movable radially towards the longitudinal axis to cause the biasing force of the primary spring to move the retraction part and insertion part away from the cover part (Cross teaches extension 90 which part of the activation system that triggers the inserter.  90 moves downward towards the longitudinal axis of the of the springs during the process for releasing the spring)

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cross as modified by DeStefano and Wall as applied to claim 1 above, and further in view of Nielsen (US 2010/0228226).
Regarding claim 5, Cross as modified teaches an inserter according to claim 1, but Cross does not explicitly teach that the first transcutaneous part or the second transcutaneous part is a sensor.
Nielsen doe teach an equivalent insertor device that includes a transcutaneous part is a sensor (Nielsen [0053] teaches that transcutaneous metering device for measuring glucose content of blood can be inserted using a needle hub 6 similar to the one taught by Cross)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the transcutaneous sensor as is disclosed by Nielsen to the insertor for insulin deliver device taught by the combination of Cross, DeStefano, and Wall in order to allow for the simultaneous measurement of glucose levels while using the cannula taught by Cross to inject insulin to adjust the glucose levels see Nielsen [0025] and Cross [0006].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A BALDWIN whose telephone number is (303)297-4293.  The examiner can normally be reached on Monday-Friday 9:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.A.B/Examiner, Art Unit 3792                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792